Illinois Official Reports

                                          Appellate Court



                             People v. Flemming, 2014 IL App (1st) 111925



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      RON FLEMMING, Defendant-Appellant.


District & No.               First District, Fifth Division
                             Docket No. 1-11-1925


Filed                        August 15, 2014
Rehearing denied             September 18, 2014


Held                         Defendant’s convictions for second degree murder and aggravated
(Note: This syllabus         battery were upheld over his contentions that the State failed to negate
constitutes no part of the   his claim that he acted in self-defense and did not prove that the victim
opinion of the court but     of aggravated battery suffered great bodily harm beyond a reasonable
has been prepared by the     doubt and that the trial court’s inquiry into his claim of ineffective
Reporter of Decisions        assistance of counsel did not satisfy Krankel, since the evidence
for the convenience of       supported a finding that defendant could not have reasonably believed
the reader.)                 the use of deadly force was justified and the testimony of the victim of
                             the aggravated battery that he suffered stab wounds that required
                             medical treatment was sufficient to establish great bodily harm,
                             especially when defendant used a deadly weapon, the same knife he
                             used on the murder victim; furthermore, the inquiry into the
                             ineffective assistance claim was conducted properly and there was no
                             error in failing to appoint new counsel where defense counsel was
                             credible in stating that her decision not to present evidence of the
                             murder victim’s aggressiveness was a matter of strategy.

Decision Under               Appeal from the Circuit Court of Cook County, No. 10-CR-5491; the
Review                       Hon. Vincent M. Gaughan, Judge, presiding.


Judgment                     Affirmed; remanded.
     Counsel on              Michael J. Pelletier, Alan D. Goldberg, and Christopher L. Gehrke, all
     Appeal                  of State Appellate Defender’s Office, of Chicago, for appellant.



                             Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                             Amy M. Watroba, and Michele Lavin, Assistant State’s Attorneys, of
                             counsel), for the People.



     Panel                   JUSTICE PALMER delivered the judgment of the court, with
                             opinion.
                             Justices McBride and Taylor concurred in the judgment and opinion.




                                              OPINION

¶1         Following a bench trial, the trial court found defendant Ron Flemming guilty of second
       degree murder and aggravated battery and sentenced him to 20 years’ imprisonment. On
       appeal, defendant argues that the court erred in (1) finding him guilty of second degree
       murder where the State failed to disprove he acted in self-defense, (2) finding him guilty of
       aggravated battery and (3) failing to conduct an adequate inquiry regarding his pro se
       ineffective assistance claim. We affirm the convictions and remand for sentencing on the
       aggravated battery conviction.

¶2                                          BACKGROUND
¶3         The record shows that defendant was charged by grand jury indictment with four counts
       of first degree murder arising from the February 17, 2010, stabbing death of Steve Nabry. He
       was also charged with one count of attempted first degree murder and three counts of
       aggravated battery arising from the stabbing of Gerald Gushiniere on the same date. The
       State nol-prossed two of the first degree murder counts and the three aggravated battery
       counts.
¶4         At the bench trial, Gushiniere testified that he was currently in custody on a residential
       burglary charge. It was his understanding that, in exchange for his truthful testimony in
       defendant’s case, the State’s Attorney’s office would recommend a three-year sentence on a
       reduced charge of burglary in his case. Gushiniere testified that he and his friend Nabry were
       walking to Nabry’s house on February 17, 2010, to pick up a movie to watch at Gushiniere’s
       apartment. They encountered defendant, whom Gushiniere knew “from the neighborhood,”
       and a woman, subsequently identified as Yolanda McElroy. The four went to Gushiniere’s
       studio apartment where Nabry, McElroy and defendant sat on the couch and smoked “crack.”
       Gushiniere stated he sat on the bed drinking water. He denied telling defense counsel that he
       had been drinking alcohol.


                                                  -2-
¶5          Gushiniere testified that he was not smoking crack but at some point left with defendant
       “to get some more crack,” leaving Nabry and McElroy at the apartment. Gushiniere stated it
       was light outside when he and defendant left the apartment to buy more crack. When
       defendant and Gushiniere returned “four or five minutes” later, they did not see Nabry and
       McElroy. Gushiniere testified that defendant knocked on the bathroom door, “busted in on
       them in the bathroom” and Nabry and McElroy came out of the bathroom. Gushiniere did not
       know what McElroy and defendant were doing in the bathroom or whether they had their
       clothes on. He admitted that he never told police officers about going to pick up drugs with
       defendant and defendant “busting” on the bathroom door and rousting Nabry and McElroy.
¶6          Gushiniere testified that defendant, Nabry and McElroy “just went and got back on the
       couch” and started smoking crack again. When defendant and McElroy started arguing over
       her crack pipe, Gushiniere asked defendant to leave but defendant told him to “stay out of it.”
       McElroy told him she did not feel safe with defendant so Gushiniere again asked defendant
       to leave. Defendant then “ran up on” Gushiniere with a knife he had pulled from his pocket
       and started cursing at him. Gushiniere testified defendant had pulled a folding knife from his
       pocket but admitted telling the grand jury that defendant had a different kind of knife, a knife
       “with multiples tools on it, a screwdriver with a file and you can bend it over and make
       tracks with it.” Defendant held the knife by his side.
¶7          Gushiniere got a weight pole from the closet, defendant “grabbed the pole” from him and
       they began to wrestle over the pole. Gushiniere testified that he pushed defendant with the
       pole and managed to get him out of the apartment by swinging the pole at him to scare him.
       Defendant still had his knife. Gushiniere stated Nabry was not involved in ejecting defendant
       but admitted that he had made an earlier statement that Nabry had assisted in ejecting
       defendant. Outside the apartment, Gushiniere and defendant continued to fight over the pole
       and yelled at each other. Defendant still held his knife. Police officers approached the men.
       At the officers’ direction, he left the pole and went back to his apartment. Gushiniere testified
       it was still light outside. He denied telling the officers that he had picked the pole up off the
       street to defend himself.
¶8          Gushiniere stated that, five minutes later, he, Nabry and McElroy were talking when a
       loud knock came at the door. He thought it was his mother because he had not “buzzed”
       anyone into the building and his mother was the only person with a key to the building.
       Gushiniere testified that he went unarmed to the door to let his mother in, even though she
       had her own key. Nabry was by his side. McElroy was still on the couch. He did not hear
       pounding or yelling.
¶9          Gushiniere testified that “[n]ext thing I know, I opened the door and he [defendant]
       stabbed Steve Nabry in the chest and I hopped in front.” He testified that Nabry had
       approached the door before he opened it and neither he nor Nabry had anything in their
       hands. Gushiniere stated that when he opened the door, he saw defendant standing there
       holding a knife and saw defendant immediately stab Nabry in the chest. Gushiniere testified
       that he “hopped in front [of Nabry] and told [defendant] he can’t stab Steve Nabry no more.”
       Defendant then stabbed Gushiniere in the back and in his left arm. Gushiniere thought that
       defendant then pushed him onto Nabry. All three men fell onto the floor “at my house.”
       Defendant kept stabbing Nabry.
¶ 10        Gushiniere stated he then picked up a weight and/or a weight pole (barbell) and started
       hitting defendant “in the head” and “in the face” with it. Gushiniere kept hitting defendant

                                                   -3-
       but defendant kept stabbing Nabry, who was trying to get up off the floor. Gushiniere stated
       that, when Nabry fell, Nabry had also “grab[bed]” a part of a weight pole with which to hit
       defendant. While still on the floor of the apartment, defendant stabbed Gushiniere in his back
       again. Gushiniere testified that, while in the apartment, defendant had stabbed him six times,
       in his right arm, left arm, shoulder and back.
¶ 11        Gushiniere testified variously that he pushed defendant toward the stairs, he and Nabry
       pushed defendant toward the stairs and Nabry did not help get defendant down the stairs.
       Gushiniere saw McElroy coming out of the apartment when the three men were on the stairs.
       He chased defendant down the interior building stairs and out of the building. After
       Gushiniere had chased defendant outside, Nabry managed to get off the floor and come into
       the hallway of the building but fell there bleeding. He died before the police arrived.
       Gushiniere testified that he was taken to a hospital, where his wounds were “sewed up” and
       he stayed in “special care” for “one day” or “one night.”
¶ 12        On cross-examination, Gushiniere explained that he originally told detectives that he did
       not know what drug defendant, Nabry and McElroy had been smoking because he did not
       learn until later the drug was crack. Gushiniere stated he was currently taking a medication
       named Risperdal, prescribed for him when he arrived at Cook County jail. Before that, “in
       the outside world,” he had been taking Abilify, an antipsychotic medication, which stopped
       him from seeing and hearing things that were not there. He had taken the Abilify regularly as
       he was supposed to.
¶ 13        Gushiniere stated that defendant had a knife in the hallway and ran out of the building
       still holding a knife. He did not know why there was a knife, shown in defense exhibit No. 3,
       inside his front door. He did not know whether the knife defendant brandished when the door
       opened was the same folding knife with which he had threatened Gushiniere earlier. He
       identified defense exhibit No. 3 as the knife defendant used to stab him and Nabry. Neither
       he nor Nabry had used the knife in defense exhibit No. 3.
¶ 14        The tool pictured in defense exhibit No. 5 was his own knife and had been lying on the
       floor of his apartment. Neither Nabry nor he used it against defendant. Gushiniere testified
       that the knife defendant had first pulled on him inside the apartment was a green pocket knife
       and defendant used the same knife when he came back to the apartment. He stated that
       neither he nor Nabry had a knife that evening. Gushiniere identified defense exhibit No. 7 as
       a photograph of the two parts of the weight pole with defendant’s blood on them and a
       dumbbell. He stated that he and Nabry each held part of a weight pole and he also held the
       dumbbell but denied hitting defendant with the dumbbell. He identified a bottle of “Dom
       Julio” as alcohol he kept in his apartment as a souvenir.
¶ 15        Officer Torreno Cobb testified that, on February 17, 2010, at 11 p.m., he and two other
       officers were riding in an unmarked squad car. It was night and dark outside, but the area was
       well lit. The officers saw two men, one chasing the other with a pole in his hand, and stopped
       to speak to them. Cobb identified Gushiniere as the man running with the pole and defendant
       as the man being chased. He did not see Gushiniere actually swing the pole and saw no
       pushing and shoving. The officers took the five-pound pole away from Gushiniere and placed
       it in the squad car. They patted down defendant but found no weapons. It appeared to Cobb
       that defendant was under the influence “of maybe alcohol.” Defendant was aggressive while
       Cobb was attempting to interview him and “yelling back and forth” to Gushiniere. Cobb told
       Gushiniere to go home and defendant to go home in the opposite direction and not return to

                                                  -4-
       Gushiniere’s apartment. Cobb kept the pole in his custody but turned it over to detectives
       when he heard a stabbing had taken place. Cobb testified that Gushiniere told him he ran
       from defendant and picked the pole off the street to protect himself.
¶ 16        The parties stipulated that the medical examiner, Tara Jones, would testify that Nabry had
       stab wounds in the right upper and left side of his chest as well as abrasions, he died as a
       result of the multiple stab wounds and his death was a homicide. Toxicologist Peter Koin
       would testify that a toxicologic analysis of Nabry’s blood showed it contained “a significant
       amount of cocaine,” a byproduct of cocaine named benzoylecgonine and morphine. Evidence
       technician William Buglio would testify that he processed the crime scene and inventoried,
       inter alia, blood samples found on the first, second and third floors, a 25-pound hand weight,
       a crack pipe, a 33-inch-long metal pipe with a suspected bloodstain, two other pipes with
       suspected bloodstains, a Leatherman pocket tool and a kitchen knife with a 5-inch blade.
       Jennifer Barrett and Christine Creagan of the Illinois State Police crime lab would testify that
       they found no fingerprints or presence of blood on the pocket tool. They lastly stipulated that
       Gushiniere’s apartment was on the third floor.
¶ 17        Yolanda McElroy testified that on February 17, 2010, she was walking with defendant
       when they met Nabry and Gushiniere on the street. It was nighttime and dark. The four of
       them went to a third-floor apartment. McElroy stated that there was “stuff” on the floor but
       did not remember having to step over a dumbbell, knife or pocket tool to get into the
       apartment. She and defendant sat on the couch, Nabry sat on the bed and Gushiniere was in
       the back of the apartment. Everyone drank beer and defendant and Nabry smoked crack
       pipes. “Not long” thereafter, defendant told her that he had to leave for a few minutes “to go
       make a run.”
¶ 18        Defendant left with Gushiniere, leaving her alone in the apartment with Nabry. She
       chatted with Nabry and then went to the bathroom. While she was in there, Nabry pushed the
       door open and came in. He asked her whether they could “hook up and get together.” She
       told him no, because she was with defendant, and Nabry “was like okay, I can respect that.”
       While they were still in the bathroom talking, defendant and Gushiniere returned to the
       apartment. Defendant pushed the bathroom door open, saying “what’s going on in here, what
       are you doing.” McElroy testified he “was upset.”
¶ 19        McElroy left the bathroom, followed by Nabry, and defendant then went into the
       bathroom. She testified that, “when [defendant] came out of the bathroom he was even more
       angrier,” was “yelling” at her and “appeared to be high.” She could tell he was high because
       his eyes were glassy and “he was looking and, you know, like acting frantic.” McElroy was
       sitting on the couch. Defendant approached, stood over her and “started arguing” with her,
       asking her “what did they give you, what did you do?” He started searching her pockets and
       lunged at her. Gushiniere “got in the middle” and told defendant to leave her alone. McElroy
       testified that Gushiniere and defendant then started a “pushing match.” She saw defendant
       reach into his back pocket, pull out a black and gray switchblade knife and hold it at his side.
       When McElroy yelled his name and “no,” defendant put the knife back in his pocket.
¶ 20        McElroy testified that, when defendant pulled out the knife, Gushiniere picked up a pole.
       After defendant put the knife back in his pocket, he and Gushiniere were wrestling,
       “tussling” back and forth, with Gushiniere telling defendant to leave and pushing defendant
       with the pole, trying to back him toward the door. McElroy stated that Nabry then started
       helping Gushiniere and together they were able to get defendant out of the apartment.

                                                  -5-
       Gushiniere also left the apartment, still holding the pole. McElroy watched through a window
       and saw Gushiniere and defendant go to a street corner. They were talking “kind of loud,”
       arguing or discussing, she could hear their voices through the window. A police car pulled
       up. The police officers took the pole and Gushiniere returned to the apartment.
¶ 21       McElroy testified that she was upset and nervous and asked to borrow a phone so that she
       could have someone come and pick her up. She told Gushiniere that defendant “was upset
       right now” and she did not want to run into him. Nabry and Gushiniere told her defendant
       was gone but she responded that “no, believe me, he’s not gone.” She had known defendant
       for three years and was dating him at the time.
¶ 22       Five minutes after Gushiniere returned, someone started banging on the apartment door.
       She had not heard the doorbell ring and no one had buzzed anyone into the apartment
       building. McElroy heard defendant’s voice at the door, saying “yo, it’s time to go, let the
       bitch out of there, come on out.” She testified defendant kept banging and Nabry and
       Gushiniere decided to open the door. She stated one of them, she did not remember which
       one, picked up an “arm weight lift [dumb bell]” and the other picked up a weight pole. She
       did not know who opened the door.
¶ 23       McElroy testified that, “when the door opened, [defendant] charged at them.” Gushiniere
       and Nabry were standing in the doorway and defendant “charged right into them, trying to
       get into the apartment.” She stated she “didn’t see anything in his hands.” A fight ensued.
       McElroy stated she “[could not] say who did what as far as who hit who where and that kind
       of thing, but [defendant] charged at them. [Gushiniere] and [Nabry were] blocking the
       apartment way and they were fighting with him to try and get him backwards, to go back out
       the apartment door.” They were using their hands to try to get defendant out and she did not
       see anyone hit him with the dumbbell.
¶ 24       McElroy testified that Gushiniere and Nabry prevented defendant from coming into the
       apartment by wrestling him “backwards” out into the hallway. She did not see them hit him
       with anything or him hit them with anything. She walked backwards further into the
       apartment away from them. Once the men were in the hallway, she heard “a lot of bumping
       noises, a lot of tussling and bumping, and you know, fighting noises.” After a few minutes,
       she heard someone moaning “ahh, ooh, he stabbed me.” After all was quiet and she heard the
       downstairs door closing, McElroy went into the hallway. She saw Nabry lying on his
       stomach surrounded by blood and Gushiniere on his knees, shirtless, with a wound in his
       back. She did not see any of the fight happening in the hallway because she did not go out
       into the hall until the fight was over.
¶ 25       On cross-examination, McElroy admitted that, although she told the grand jury that she
       did not have a case pending at the time of the grand jury hearing, she had actually been
       arrested for prostitution the day before the stabbing and had a court date pending when she
       went before the grand jury. She stated she had not lied to the grand jury because, although
       she had a court date, the case was ultimately dismissed. McElroy acknowledged that she took
       an antipsychotic medication named Seroquel as well as other medications for bipolar
       disorder. She knew she should not drink alcohol with the medications and had not taken her
       evening medication on the day of the incident because she was drinking. McElroy testified
       that she was not high or tipsy at the time of the stabbing and was not on her medication.
¶ 26       Defense counsel asked her why, in her statement to police officers, she did not tell them
       that defendant and Nabry were smoking crack. McElroy replied that she did not remember

                                                 -6-
       what she specifically told the State’s Attorney or police officers regarding when the smoking
       started but that she did tell them about the crack and that the smoking did happen. She
       admitted she did not tell the officers that defendant had been “put out” of the apartment with
       a pole but that she should have. She admitted she did not tell them defendant had left earlier
       with Gushiniere, but she should have told them because “it happened.”
¶ 27       McElroy stated that she was offered crack but politely refused it. She had used drugs in
       the past but had “been clean and sober” since she went into treatment on August 12, 2009.
       When she had used drugs in the past, she and defendant would “party with people,” have sex
       with other men. When Nabry followed her into the bathroom, he asked her about “partying or
       trying to get with” her, i.e., sex, but did not offer her money or drugs for sex. She thought she
       had told the police officers about her conversation with Nabry in the bathroom, defendant’s
       being angry about it, his going into the bathroom alone and coming out acting differently,
       “high and irate,” and his arguing with her about what Nabry might have given her. McElroy
       admitted telling the grand jury that defendant lunged at her and Nabry got between them but,
       in fact, Gushiniere got between them. She stated she made the error because, at the time of
       the grand jury, she did not know Nabry’s and Gushiniere’s names and confused them. She
       had not reported to police that Gushiniere had intervened between her and defendant and
       started pushing defendant out of the apartment with a pole. She had not seen the knife shown
       in defense exhibit No. 3 or the utility knife shown in defense exhibit No. 5 that night. She
       stated that she had not been offered “any deals” in exchange for testifying in front of the
       grand jury.
¶ 28       Defendant testified that, on the evening of February 17, 2010, he and McElroy were on
       their way to dinner when they ran into Nabry and Gushiniere on the street. He subsequently
       testified that he and McElroy had been on their way to Nabry’s house to see if they could get
       high. He had known Nabry for three years. Defendant acknowledged he had no money that
       night and was armed with a folding knife. He carried it for protection as he usually did in that
       neighborhood.
¶ 29       Defendant asked Nabry for cocaine, Nabry opened his mouth and showed him “a mouth
       full of cocaine” and the four went to Gushiniere’s apartment. At the apartment, defendant
       smoked cocaine given to him by Gushiniere and a “rock” given to him by Nabry. He testified
       he was not high or agitated at the time. Nabry, meanwhile, had bagged up some cocaine,
       separating it with a knife. He asked defendant to go with Gushiniere to drop it off but
       defendant refused, telling him he did not “do that.” Gushiniere left alone to deliver the
       package.
¶ 30       Defendant testified that, at some later point, Nabry asked him whether McElroy “freaked
       off.” Defendant replied that it was up to McElroy. Nabry then gave McElroy some cocaine,
       she smoked it and performed oral sex with Nabry on the bed. Defendant was sitting on the
       couch. McElroy took off her clothes and handed them to defendant. He denied that McElroy
       performed oral sex in exchange for drugs, stating that he and McElroy were “swinging.”
       Gushiniere returned.
¶ 31       Nabry and McElroy then went into the bathroom. Defendant knocked on the door and
       they came out. Defendant testified that there was no argument. He merely asked Nabry what
       was going on because, when he and McElroy partied, “having sex, two men and one lady,”
       they did not separate and it was strange that Nabry took her into the bathroom alone.
       Defendant stated that, when Nabry and McElroy went into the bathroom, it did not make him

                                                   -7-
       uncomfortable and did not bother him. He did not like it that his girlfriend went into the
       bathroom alone with Nabry and was whispering with Nabry but he just told Nabry that “we
       started together, we’ll finish together.” At that point, he, Nabry and McElroy had their
       clothes off. When he undressed, defendant had taken his knife from his pocket and put it on
       the table.
¶ 32       Subsequently, defendant and Gushiniere left the apartment to get more cocaine. Although
       the neighborhood was dangerous, defendant left his knife in the apartment because he was
       with Gushiniere. After he returned to the apartment with Gushiniere, he did not smoke any
       more. McElroy was sitting on the couch and Nabry was standing by the bed. McElroy had
       her clothes on but Nabry only had his shirt on. Defendant told McElroy he was ready to go
       and she responded that she had smoothed everything over. Nabry then mentioned $20, and
       defendant assumed Nabry had given McElroy drugs that defendant now had to pay for. He
       and McElroy put on their coats and got ready to leave. Nabry and Gushiniere then started
       arguing with defendant over whether McElroy should stay or go. When Gushiniere reached
       for a “Patron bottle,” defendant picked up his folding knife from the table and put it into his
       back pocket because he was leaving. He testified that he felt threatened because Gushiniere
       was reaching for the bottle. Gushiniere put the bottle back down when defendant told him he
       was leaving.
¶ 33       Defendant testified that he walked out of the apartment on his own and Gushiniere closed
       the door. However, by the time defendant got downstairs, Gushiniere was coming down the
       stairs with a 30-inch pipe in his hands. Gushiniere waved the pipe and walked him to the
       corner, where they started talking, not yelling. Defendant started to walk down the street with
       Gushiniere walking behind him, at which point police officers stopped the men. They patted
       defendant down. He had brought his knife out of the apartment but had thrown it “to the
       side” when he saw the police officers. Defendant testified that he had felt threatened when
       Gushiniere picked up the bottle but not when Gushiniere had the pole.
¶ 34       Defendant testified that Gushiniere returned to his apartment and he started to go to a
       friend’s house. He then remembered that McElroy’s mother had told him McElroy was his
       responsibility and went back to Gushiniere’s apartment for her. Defendant stated he was
       unarmed and did not pick his knife back up because he did not know where he threw it. He
       admitted that he told detectives that he returned to the apartment to pick up some paperwork
       but stated he also told them that he went there to retrieve McElroy.
¶ 35       On cross-examination, however, defendant stated that, after the incident with Nabry, he
       had left the apartment on his own because the situation was getting out of hand and that he
       had waited for McElroy to come out but instead Gushiniere came out. He talked to
       Gushiniere on the corner about McElroy and Gushiniere had returned to the apartment to ask
       McElroy what she was going to do. Defendant admitted that he had told detectives that he
       had told McElroy to stay at the apartment if she wanted and that he’d be back but denied that
       he had not been waiting for her to come out.
¶ 36       Defendant further testified on direct examination that, back at the apartment building, he
       “buzzed” Gushiniere’s doorbell, McElroy came on the intercom, she told him she would be
       down and “they” then buzzed him into the building. He waited for a while downstairs but,
       when McElroy did not come down, he went upstairs and knocked on the door. Asked to
       identify himself, he gave his name. He heard Gushiniere come to the door and Nabry tell
       Gushiniere not to open it. The door was then opened.

                                                  -8-
¶ 37        Defendant stated that Nabry and Gushiniere were standing in the doorway “with pipes
       and a dumbbell.” He felt threatened because they had weapons. Defendant stepped back and
       said, “you know, hey, man it’s not that serious.” He then ran up the stairs from Gushiniere’s
       apartment to the fourth floor landing. Nabry put the dumbbell down, Gushiniere handed
       Nabry a pipe and Nabry pulled a folding knife out of his pocket, saying “I know you like
       knives.” Nabry did not have the knife in his hands when the door opened but pulled it out of
       his pocket when defendant was on stairs.
¶ 38        Defendant testified that, when he stepped up some more stairs, Nabry hit him in the leg
       with the pipe, stepped to the side and swung at his head. Defendant blocked the blow with his
       arm and “grabbed” Nabry’s arm. Someone hit defendant in the head, he fell forward and then
       all three men fell. Defendant is blind in one eye and his glasses fell off during the struggle.
¶ 39        Defendant testified that, when he fell, Nabry dropped the knife. He and Nabry scrambled
       for the knife and defendant “grabbed it.” He denied telling detectives that he had taken the
       knife from Nabry’s hand. Nabry started “swinging” at defendant, hit him in the head, and
       defendant started swinging the knife. He could not see what he was doing and did not know
       how many time he stabbed. Defendant testified that, when he picked the knife up off the floor
       and swung it, he was “trying to get them off of me” because he thought they were going to
       kill him.
¶ 40        When Gushiniere and Nabry got off defendant, he stood up, started to run down the stairs
       and fell to the first floor. Nabry was behind him, swinging at him with a pole as he fell down
       the stairs. Gushiniere was upstairs. As defendant got out of the front door, he saw Nabry go
       back up the stairs. Defendant then called the police because he was hurt and knew Gushiniere
       and Nabry were hurt. Defendant was taken to the hospital, where he received stitches and a
       “technic” shot.
¶ 41        Defendant stated that, after the stabbings, he did not take the knife outside so must have
       dropped it going down the stairs. He stated that he had not used the knives pictured in
       defense exhibits Nos. 3 and 5 to stab Nabry and Gushiniere and had not seen Nabry or
       Gushiniere with either knife. However, he identified the knife pictured on defense exhibit
       No. 3 as the knife used by Nabry to separate out the cocaine that night. He did not know how
       the knife came to be at the front door. He had not seen the utility tool pictured in defense
       exhibit No. 5 that night. He identified the weight in defense exhibit 6 as having hit him that
       night but he did not know who wielded it.
¶ 42        The parties stipulated that Detective Parks would testify that the upshot of McElroy’s
       statement to him was that defendant, McElroy, Nabry and Gushiniere were drinking beer in
       the apartment, defendant went to the bathroom for several minutes and returned acting
       different, he appeared high and irate and he walked toward her and asked “what did he give
       you, don’t lie to me.” He stated McElroy did not tell him that Gushiniere had ejected
       defendant from the apartment with a pole, Gushiniere and defendant had left the apartment to
       buy drugs or defendant had come into the bathroom with her and Nabry. The parties also
       stipulated that Detective Barsh would testify that defendant told him during an interview that
       “I grabbed his [Nabry’s] hand, the knife then.”
¶ 43        The trial court found defendant guilty of two counts of second degree murder for Nabry’s
       death and one count of aggravated battery of Gushiniere. It noted that it had observed the
       demeanor of the witnesses and was aware of defense counsel’s “perfect impeachment” and
       the inconsistencies in the evidence, including the fact that Gushiniere testified the 11 p.m.

                                                  -9-
       incident occurred in daylight when sunset had occurred at 5:26 p.m. that night. The court
       denied defendant’s posttrial motion.
¶ 44       During the sentencing hearing, defendant made an oral pro se motion for a new trial
       asserting ineffective assistance of counsel. Noting that the law required an informal hearing
       “at this stage,” the court asked defendant to restate his claim. Defendant stated that his
       counsel was ineffective because she had told him Gushiniere was stabbed three times when
       in fact Gushiniere had been stabbed six times and she had failed to bring out at trial that
       Nabry had an extensive background of unprovoked aggression.1 The court then asked the
       State to examine defense counsel. The following colloquy occurred:
                    “MS. LANIER [Assistant State’s Attorney]: Ms. Smith, during your
               representation *** of the defendant, did you discuss with him Mr. Gushiniere’s
               medical records?
                    MS. SMITH [defense attorney]: Yes, I did.
                    MS. LANIER: Did you actually go over these medical records with him?
                    MS. SMITH: Yes, I did.
                    MS. LANIER: And that would have included any injuries and treatment he
               received; is that correct?
                    MS. SMITH: Yes.
                    MS. LANIER: In addition, on March 15–
                    THE COURT: I’m sorry, but that doesn’t get to the number.
                    MS. LANIER: Included in those records were the number of stab wounds Mr.
               Gushiniere received, as well as the treatment for this stab wounds; is that correct?
                    MS. SMITH: Yes.
                    MS. LANIER: On March 15 of 2011 did you participate in a conference with
               Judge Gaughan, along with myself, regarding this case?
                    MS. SMITH: Yes, I did.
                    MS. LANIER: During the conference, did we discuss the victim, Mr. Nabry’s
               criminal history in this case?
                    MS. SMITH: Yes, we did.
                    MS. LANIER: And during the trial was it then based on the results of that
               conference, trial strategy to not put that before the trier of fact?
                    MS. SMITH: Yes.
                    THE COURT: *** As to the allegations as to the number of stab wounds, I find
               that Miss Smith’s testimony is more credible. As far as the other material concerning
               the behavior and background concerning aggressiveness, I find that was a legitimate
               trial strategy.
                    Mr. Flemming, the motion for new trial predicated on ineffective assistance of
               counsel is denied.”

           1
            Defendant also asserted it should have been on the record that McElroy had testified that he did not
       have anything in his hand when he returned to the apartment and that she had stated that everyone had
       been drinking but the evidence showed Nabry had no alcohol in his system. This evidence was off the
       record.

                                                      - 10 -
¶ 45      The court merged the two second degree murder counts and sentenced defendant to 20
       years’ imprisonment. It stated that it was not entering judgment on the aggravated battery
       conviction. On June 9, 2011, the court denied defendant’s motion to reconsider his sentence.
       Defendant filed a timely notice of appeal on June 10, 2011.

¶ 46                                          ANALYSIS
¶ 47       Defendant raises the following three arguments on appeal: the court erred in (1) finding
       him guilty of second degree murder where the State failed to disprove he acted in
       self-defense, (2) finding him guilty of aggravated battery and (3) failing to conduct an
       adequate inquiry regarding his pro se ineffective assistance claim.

¶ 48                                1. Second Degree Murder Conviction
¶ 49       Defendant first challenges the sufficiency of the evidence to sustain his conviction for
       second degree murder. He argues that the court erred in finding him guilty of second degree
       murder because the State failed to disprove that he acted in self-defense beyond a reasonable
       doubt and its entire case rested on the inconsistent and contradictory testimony of two
       inherently incredible witnesses, Gushiniere and McElroy.
¶ 50       In considering a challenge to the sufficiency of the evidence, the reviewing court must
       determine whether, after viewing the evidence in a light most favorable to the State, any
       rational trier of fact could have found the essential elements of the crime beyond a reasonable
       doubt. People v. Cunningham, 212 Ill. 2d 274, 278 (2004). The trier of fact, here the trial
       court, is responsible for assessing the credibility of the witnesses, weighing the testimony,
       and drawing reasonable inferences from the evidence. People v. Ortiz, 196 Ill. 2d 236, 259
       (2001). We will not reverse a criminal conviction unless the evidence is so improbable or
       unsatisfactory that it creates a reasonable doubt as to the defendant’s guilt. People v. Cox,
       195 Ill. 2d 378, 387 (2001).
¶ 51       Defendant was charged with two counts of first degree murder of Nabry under sections
       9-1(a)(1) and (a)(2) of the Criminal Code of 1961 (720 ILCS 5/9-1(a)(1), (a)(2) (West 2010))
       but found guilty of second degree murder on both counts. Pursuant to sections 9-1(a)(1) and
       (a)(2), first degree murder occurs when a person kills another person without lawful
       justification and, in performing the acts which cause the death, he (1) either intended to kill
       or do great bodily harm to that individual or another or knew that such acts will cause death
       to that individual or another or (2) knew that such acts create a strong probability of death or
       great bodily harm to that individual or another. 720 ILCS 5/9-1(a)(1), (a)(2) (West 2010).
       The elements of first and second degree murder are identical. People v. Jeffries, 164 Ill. 2d
       104, 122 (1995). Second degree murder differs from first degree murder only in the presence
       of a mitigating factor, such as an alleged provocation or an unreasonable belief in
       justification. People v. Porter, 168 Ill. 2d 201, 213 (1995).
¶ 52       At trial, the State argued that defendant returned to the apartment with a knife to retaliate
       against Nabry and Gushiniere. Defendant argued that he went back to the apartment unarmed
       to retrieve McElroy, not to retaliate. He also argued that, even if the State met its burden to
       prove murder, it did not disprove self-defense beyond a reasonable doubt. Self-defense is a




                                                  - 11 -
       recognized legal justification to first degree murder.2 Jeffries, 164 Ill. 2d at 127. Once
       defendant raised this affirmative defense, the State had the burden to prove beyond a
       reasonable doubt not only the elements of first degree murder but also that the murder was
       not carried out in self-defense. Jeffries, 164 Ill. 2d at 127. In order to raise self-defense:
               “[T]he defendant must establish some evidence of each of the following elements:
               (1) force was threatened against a person; (2) the person threatened is not the
               aggressor; (3) the danger of harm was imminent; (4) the threatened force was
               unlawful; (5) he actually and subjectively believed a danger existed which required
               the use of the force applied; and (6) his beliefs were objectively reasonable.” Jeffries,
               164 Ill. 2d at 127-28.
       If the State negates any one of these elements, a defendant’s claim of self-defense fails.
       Jeffries, 164 Ill. 2d at 128.
¶ 53       Only if the State has successfully proven the elements of first degree murder and negated
       a defendant’s claim of self-defense may the trier of fact consider whether the defendant is
       guilty of first degree murder or second degree murder. Jeffries, 164 Ill. 2d at 128-29. In order
       to be found guilty of second degree murder rather than first degree murder, a defendant must
       prove by a preponderance of the evidence that:
                    “(1) at the time of the killing he or she is acting under a sudden and intense
               passion resulting from serious provocation by the individual killed or another whom
               the offender endeavors to kill, but he or she negligently or accidentally causes the
               death of the individual killed; or
                    (2) at the time of the killing he or she believes the circumstances to be such that, if
               they existed, would justify or exonerate the killing under the principles stated in
               Article 7 of this Code, but his or her belief is unreasonable.” 720 ILCS 5/9-2(a)(1),
               (a)(2) (West 2010).
       Given that the court found defendant guilty of second degree murder, it necessarily must
       have found that the State proved the elements of first degree murder, the State disproved or
       defendant failed to raise at least one of the elements of self-defense and defendant proved by
       a preponderance of the evidence a mitigating factor sufficient to reduce the offense from first
       degree murder to second degree murder. Jeffries, 164 Ill. 2d at 129.
¶ 54       Defendant challenges the State’s assertion that he did not act in self-defense. He argues
       the State’s case was so unsatisfactory, improbable and unreasonable that it established a
       reasonable doubt as to his guilt, asserting that the State’s case was predicated exclusively on
       the testimony of two inherently incredible witnesses, Gushiniere and McElroy, who directly
       contradicted each other and themselves on nearly every relevant fact in the case regarding the
       details of the fight that caused Nabry’s death.
¶ 55       The trial court was presented with conflicting versions of defendant’s reentry into the
       apartment and subsequent stabbing of Nabry. The State’s version, presented through the

           2
            “A person is justified in the use of force against another when and to the extent that he reasonably
       believes that such conduct is necessary to defend himself or another against such other’s imminent use
       of unlawful force. However, he is justified in the use of force which is intended or likely to cause death
       or great bodily harm only if he reasonably believes that such force is necessary to prevent imminent
       death or great bodily harm to himself or another, or the commission of a forcible felony.” 720 ILCS
       5/7-1 (West 1996).

                                                      - 12 -
       testimony of Gushiniere and McElroy, was that defendant approached the door armed with a
       knife and, when the door opened, he immediately attacked Gushiniere and Nabry and stabbed
       Nabry without provocation or legal justification. Defendant’s version, presented through his
       own testimony, was that he approached the door unarmed, Gushiniere and Nabry were armed
       with poles when they opened the door and, although he verbally tried to defuse the situation
       and run upstairs, Nabry attacked him and he wound up stabbing Nabry in self-defense with
       Nabry’s own knife.
¶ 56       When presented with conflicting versions of events from witnesses, it is the trial court’s
       responsibility to determine the credibility of those witnesses and to determine which version
       to believe. People v. Villarreal, 198 Ill. 2d 209, 231 (2001). Here, the court chose to believe
       the version presented by the State through the testimony of eyewitnesses Gushiniere and
       McElroy and did not believe defendant’s version of events. Gushiniere’s and McElroy’s
       testimony established that defendant attacked Nabry without provocation as soon as the door
       opened. Neither testified that Nabry and/or Gushiniere attacked or threatened defendant first
       such that he would need to immediately stab Nabry to protect himself.
                “In the context of self-defense, it is the defendant’s perception of the danger, and not
                the actual danger, which is dispositive. *** Nevertheless, *** in cases of self-defense,
                the issue *** is whether the facts and circumstances induced a reasonable belief that
                the threatened danger, whether real or apparent, existed. The reasonableness of a
                defendant’s subjective belief that he was justified in using deadly force is a question
                of fact for the [trier of fact] to determine.” People v. Sawyer, 115 Ill. 2d 184, 193
                (1986).
       Accepting Gushiniere’s and McElroy’s versions of the events, and viewing the evidence in a
       light most favorable to the State, a rational trier of fact could find that the State disproved
       beyond a reasonable doubt that any belief on defendant’s part that he was justified in using
       deadly force was reasonable.
¶ 57       There is no question that Gushiniere and McElroy contradicted each other throughout
       their testimony. They did not agree on who sat where in the apartment, who was drinking
       alcohol, who was smoking crack or how the argument between McElroy and defendant
       arose. They did not agree on whether Gushiniere chased defendant outside, whether
       Gushiniere and defendant argued outside, whether defendant knocked/banged on the door
       and yelled when he returned to the apartment, whether Gushiniere and/or Nabry were holding
       poles or weights when they opened the door and a myriad of other details.
¶ 58       They did, however, agree that defendant was agitated, aggressive and argumentative and
       possibly high while in the apartment the first time. This testimony was corroborated by
       Officer Cobb, who testified that defendant was aggressive and appeared under the influence
       of something when he questioned him outside, shortly before the stabbing. Gushiniere and
       McElroy also agreed that defendant refused to leave the apartment and had to be forced out
       by Gushiniere, that he returned to the apartment shortly after his conversation with the
       officers and, when Gushiniere opened the door to him, he immediately attacked. Gushiniere
       testified that, when he opened the door, defendant was holding a knife and immediately
       stabbed Nabry while McElroy testified that defendant immediately charged Nabry and
       Gushiniere and she did not see anything in defendant’s hands. However, they both agree that
       defendant was the aggressor; that he immediately attacked. The fact that McElroy did not see
       anything in defendant’s hands does not mean that he was not holding a knife.

                                                  - 13 -
¶ 59        Defendant points out that Gushiniere and McElroy contradicted not only each other but
       themselves throughout their testimony. As the trial court noted, defense counsel was able to
       impeach both Gushiniere and McElroy with statements each had previously made to police
       officers and the grand jury. But none of these inconsistencies related to the crux of the
       question here, whether defendant immediately stabbed Nabry and/or attacked Gushiniere and
       Nabry when the door opened and, if so, whether he was justified in doing so, i.e., whether
       defendant could have reasonably believed that deadly force was necessary in the situation.
¶ 60        Moreover, even if part of a witness’s testimony is questionable, this does not necessarily
       mean that everything that the witness said on the stand must be subject to question. People v.
       Cunningham, 212 Ill. 2d 274, 282-83 (2004). A fact finder may reject entire testimony but is
       not bound to do so. Cunningham, 212 Ill. 2d at 283. “ ‘[C]ontradictory testimony of a witness
       does not per se destroy [his credibility], and it remains for the trier of fact to decide when, if
       at all, he testified truthfully.’ ” Cunningham, 212 Ill. 2d at 283 (quoting Sparling v. Peabody
       Coal Co., 59 Ill. 2d 491, 498-99 (1974)). “In other words, it is for the fact finder to judge
       how flaws in part of the testimony affect the credibility of the whole.” Cunningham, 212 Ill.
       2d at 283. Nothing in the record supports finding that the court erred in crediting portions of
       Gushiniere’s and McElroy’s testimony over defendant’s testimony.
¶ 61        Defendant also argues that Gushiniere and McElroy were unreliable witnesses because
       they were both on psychotropic medications. The mental health of a witness can be relevant
       to assessing a witnesses’ credibility. People v. Williams, 147 Ill. 2d 173, 237 (1991). Here,
       however, beyond Gushiniere’s and McElroy’s testimony regarding the medications they were
       taking, the evidence did not otherwise call into question their ability to observe the situation
       clearly and communicate it accurately and truthfully.
¶ 62        Viewed in the light most favorable to the State, we find that the evidence presented at
       trial supports finding beyond a reasonable doubt that defendant stabbed Nabry without lawful
       justification, intending to kill or cause great bodily harm to Nabry and knowing that his act
       created a strong probability of death or great bodily harm. Further, the testimony supports
       finding that defendant was the aggressor in the situation and that any subjective belief he
       may have had that he was justified in using deadly force as self-defense was unreasonable.
       Accordingly, the evidence supports a finding that defendant did not prove he stabbed Nabry
       in self-defense.
¶ 63        Defendant asserts that the court’s second degree murder conviction represented a
       rejection of Gushiniere’s account of the fight that resulted in Nabry’s death. Gushiniere had
       testified that, when he opened the door, defendant immediately stabbed Nabry in the chest.
       Defendant asserts that no reasonable fact finder could find this version of the fight
       compatible with imperfect self-defense, mutual combat or any other theory of second degree
       murder, i.e., if the court believed Gushiniere, it would have found defendant guilty of first
       degree murder. Not so. If the court believed defendant had an unreasonable belief in
       self-defense when he stabbed Nabry without legal justification, then the evidence supports a
       second degree murder conviction. People v. Hawkins, 296 Ill. App. 3d 830, 836 (1998).
¶ 64        As noted above, after viewing the evidence in a light most favorable to the State, a
       rational trier of fact could find the evidence supports finding that defendant’s belief that the
       circumstances justified using self-defense against Nabry was unreasonable. Accordingly, the
       State proved first degree murder and disproved self-defense beyond a reasonable doubt.
       Defendant did, however, prove one of the mitigating factors for second degree murder and

                                                   - 14 -
       the court, therefore, did not err in finding defendant guilty of the second degree murder of
       Nabry. Defendant does not challenge his sentence. We affirm the conviction and sentence.

¶ 65                                 2. Aggravated Battery Conviction
¶ 66       Defendant argues the court erred in finding him guilty of aggravated battery of
       Gushiniere because the State failed to (a) prove that Gushiniere suffered great bodily harm
       beyond a reasonable doubt and (b) disprove self-defense. He also argues that aggravated
       battery is not a lesser-included offense of attempt murder as charged.
¶ 67       Defendant was charged with attempt first degree murder of Gushiniere and found guilty
       of aggravated battery. He raised self-defense as an affirmative defense. The State, therefore,
       had the burden to prove beyond a reasonable doubt not only the elements of the charged
       offense but also that defendant did not act in self-defense. Jeffries, 164 Ill. 2d at 127. The
       self-defense argument has been adequately addressed in section 1 above. Suffice it to say,
       after viewing the evidence in a light most favorable to the State, a rational trier of fact could
       find the evidence supports finding beyond a reasonable doubt that defendant was the
       aggressor, no force was threatened against him, danger of harm was not imminent and his
       belief that the circumstances justified using self-defense was not reasonable.
¶ 68       The court did not specify the type of aggravated battery it found defendant committed
       and stated no findings of fact from which this can be gleaned. Defendant asserts that “it can
       be presumed” that the court was referring to “simple” aggravated battery predicated upon
       “great bodily harm, or permanent disability or disfigurement” (hereinafter great bodily harm)
       as set forth in section (a)(1) of the aggravated battery statute (720 ILCS 5/12-4(a)(1) (West
       2010)).3 He argues that the State failed to prove Gushiniere suffered “great bodily harm”
       beyond a reasonable doubt because McElroy’s testimony that she saw a wound on
       Gushiniere’s back and Gushiniere’s testimony that he was stabbed six times and taken to the
       hospital where he was “sewed up” and stayed for either “one night” or “one day” are
       insufficient to establish that the wounds were so serious as to constitute great bodily harm.
       Whether a victim’s injuries rise to the level of great bodily harm is a question for the trier of
       fact. People v. Cochran, 178 Ill. App. 3d 728, 738 (1989). Viewing this evidence in the light
       most favorable to the State, we conclude that a rational trier of fact could find that Gushiniere
       suffered great bodily harm. Gushiniere’s testimony shows that his injuries were severe
       enough to warrant medical treatment. These were not superficial injuries. Superficial wounds
       do not require stitches or an in-hospital observation period. Gushiniere’s testimony is
       sufficient to show defendant inflicted great bodily harm on him.
¶ 69       Moreover, we see no reason to presume that the court found defendant guilty under
       subsection (a)(1) of the aggravated battery statute when the evidence also supports finding
       him guilty of aggravated battery under subsection (b)(1) of the statute (720 ILCS
       5/12-4(b)(1) (West 2010)), which is predicated on use of “a deadly weapon other than by the
       discharge of a firearm” (720 ILCS 5/12-4(b)(1) (West 2010)) and has no “great bodily harm”
       component. There is no question that the knife defendant used to stab Gushiniere and cause

           3
            The aggravated battery statute in effect at the time of the offense, section 12-4 of the Code (720
       ILCS 5/12-4 (West 2010)), was renumbered and amended as section 12-3.05 of the Code (720 ILCS
       5/12-3.05 (West 2012)), effective July 1, 2011. Pub. Act 96-1551, art. 1, § 5 (eff. July 1, 2011). The
       State cites to the renumbered statute throughout.

                                                     - 15 -
       him physical harm was a deadly weapon. A deadly weapon is an “instrument that is used or
       may be used for the purpose of an offense and is capable of producing death.” People v.
       Blanks, 361 Ill. App. 3d 400, 411 (2005). The knife with which defendant stabbed Gushiniere
       and caused his injuries is the same knife with which defendant stabbed and killed Nabry. The
       knife was not just “capable of producing death.” It had produced death. Accordingly, the
       evidence supports finding defendant committed battery on Gushiniere with a deadly weapon
       and, therefore, is guilty of aggravated battery under subsection (b)(1) of the Code.4
¶ 70        Defendant argues that he should not have been convicted of aggravated battery because
       he was charged with attempted first degree murder, not aggravated battery, and aggravated
       battery is not a lesser-included offense of attempted murder. The indictment charged
       defendant with committing attempt first degree murder “in that he, without lawful
       justification, with intent to kill, did any act, to wit: stabbed Gerald Gushiniere with a knife,
       which constituted a substantial step towards the commission of first degree murder.”
       Defendant claims that, because the indictment does not describe Gushiniere’s actual injuries,
       it is insufficient to show that great bodily harm occurred and, therefore, insufficient to
       encompass aggravated battery as a lesser-included offense of attempted murder as charged in
       this case.
¶ 71        Defendant did not raise this argument in his posttrial motion to the trial court. A
       defendant’s failure to both object at trial to an alleged error and raise the issue in a written
       posttrial motion results in forfeiture of that issue on appeal. People v. Enoch, 122 Ill. 2d 176,
       186 (1988). Defendant requests, however, that we review the nonpreserved allegation of
       error under the plain error doctrine. Under this doctrine, we may consider a nonpreserved
       error “where the evidence is closely balanced or the error was so fundamental and of such
       magnitude as to deny the defendant a fair trial.” People v. Macri, 185 Ill. 2d 1, 40 (1998). Or,
       put another way, when “(1) the evidence is close, regardless of the seriousness of the error, or
       (2) the error is serious, regardless of the closeness of the evidence.” People v. Herron, 215 Ill.
       2d 167, 186-87 (2005). However, before considering plain error, we must first determine
       whether error occurred at all. People v. Harris, 225 Ill. 2d 1, 31 (2007). The defendant bears
       the burden of persuasion in plain error review. People v. Thompson, 238 Ill. 2d 598, 613
       (2010). If the defendant fails to sustain his burden, we must honor the procedural default.
       People v. Hillier, 237 Ill. 2d 539, 545 (2010). For the reasons that follow, there was no error
       here.
¶ 72        We apply the charging instrument approach when determining whether an uncharged
       offense is a lesser-included offense of a charged offense. People v. Kennebrew, 2013 IL
       113998, ¶ 32. Under this approach, “the lesser offense need not be a ‘necessary’ part of the
       greater offense, but the facts alleged in the charging instrument must contain a ‘broad
       foundation’ or ‘main outline’ of the lesser offense.” Id. ¶ 30 (quoting People v. Miller, 238
       Ill. 2d 161, 166 (2010), citing People v. Kolton, 219 Ill. 2d 353, 361 (2006), and People v.
       Novak, 163 Ill. 2d 93, 107 (1994)). “ ‘The indictment need not explicitly state all of the

           4
            There is no question that the defendant committed a battery against Gushiniere. “A person
       commits battery if he or she knowingly without legal justification by any means, (1) causes bodily harm
       to an individual or (2) makes physical contact of an insulting or provoking nature with an individual.”
       720 ILCS 5/12-3(a) (West 2010). As discussed in section 1 above, defendant had no legal justification
       for knowingly attacking Gushiniere with a knife and physically harming him.

                                                     - 16 -
       elements of the lesser offense as long as any missing element can be reasonably inferred
       from the indictment allegations.’ ” Id. ¶ 30 (quoting Miller, 238 Ill. 2d at 166-67).
¶ 73       As noted above, with regard to Gushiniere, the indictment charged defendant with
       committing attempted first degree murder “in that he, without lawful justification, with intent
       to kill, did any act, to wit: stabbed Gerald Gushiniere with a knife, which constituted a
       substantial step towards the commission of first degree murder.” We find that merely stating
       that Gushiniere was stabbed is insufficient to satisfy the requirement that the element of great
       bodily harm can be reasonably inferred. The term “stabbed” can denote many levels of the
       infliction of injury. For example, a superficial wound can also be described as a stab wound.
¶ 74       However, as noted previously, the evidence here supported not only a finding that
       defendant committed aggravated battery predicated on great bodily harm under subsection
       (a)(1) but also a finding that he committed aggravated battery under subsection (b)(1) of the
       statute for knowingly and without legal justification causing bodily harm to Gushiniere or
       making physical contact of an insulting or provoking nature with him using a deadly weapon
       other than a firearm. The indictment is clearly sufficient to provide a main outline of the
       latter offense. From the charge that defendant “stabbed *** Gushiniere with a knife”
       intending to kill him, one can readily infer that defendant made the requisite physical contact
       of an insulting or provoking nature with Gushiniere using a deadly weapon other than a
       firearm, sufficient to notify defendant that aggravated battery under subsection (b)(1) was a
       lesser-included offense of attempted murder. We may affirm on any basis in the record.
       People v. Daniel, 2013 IL App (1st) 111876, ¶ 37.
¶ 75       Given our finding that aggravated battery under subsection (b)(1) was a lesser-included
       offense of attempted murder under the indictment here, the court did not err in finding
       defendant guilty of committing aggravated battery on Gushiniere. Consequently, given that
       no error occurred, we find no plain error and no basis to excuse defendant’s procedural
       default of this argument. People v. Chapman, 194 Ill. 2d 186, 227 (2000).
¶ 76       For the foregoing reasons, the court did not err in finding defendant guilty of committing
       aggravated battery on Gushiniere. Although the court found defendant guilty of aggravated
       battery, it did not enter judgment on the conviction. The appellate court has the authority to
       remand for entry of sentence. People v. Scott, 69 Ill. 2d 85, 88 (1977). We remand for entry
       of judgment and sentencing on the aggravated battery conviction under section (b)(1) of the
       aggravated battery statute (720 ILCS 5/12-4(b)(1) (West 2010)).

¶ 77                       3. Pro Se Ineffective Assistance of Counsel Claim
¶ 78        Defendant argues that, in violation of People v. Krankel, 102 Ill. 2d 181 (1984), the court
       failed to conduct an appropriate judicial inquiry and hearing regarding his pro se claim that
       trial counsel was ineffective. He asserts that the court failed to conduct the requisite initial
       judicial inquiry, “one-on-one style” with defendant and defense counsel, and, instead,
       “conducted a full-blown hearing wherein the prosecutor conducted an examination of
       defense counsel” but defendant was not represented by new counsel and was denied the
       opportunity to cross-examine defense counsel, to present evidence and to argue defense
       counsel’s ineffectiveness.
¶ 79        In Krankel, our supreme court found that the failure to appoint new counsel to argue a
       defendant’s pro se posttrial motion alleging ineffective assistance of counsel was error and


                                                  - 17 -
       remanded the cause for a new hearing on the ineffective assistance of counsel claim. Krankel,
       102 Ill. 2d at 189. Subsequent cases interpreting Krankel compel a fairly narrow reading of
       the case. In People v. Nitz, 143 Ill. 2d 82 (1991), our supreme court clarified that there is no
       per se rule that new counsel must be appointed every time a defendant presents a pro se
       motion for a new trial alleging ineffective assistance of counsel. Nitz, 143 Ill. 2d at 134.
       Rather, the trial court should first examine the factual matters underlying the defendant’s
       claim to determine whether new counsel should be appointed. Nitz, 143 Ill. 2d at 134.
¶ 80       In considering this initial inquiry, “[t]he operative concern for the reviewing court is
       whether the trial court conducted an adequate inquiry into the defendant’s pro se allegations
       of ineffective assistance of counsel.” People v. Moore, 207 Ill. 2d 68, 78 (2003). If the court
       determines that the claim lacks merit or pertains only to matters of trial strategy, then it need
       not appoint new counsel and may deny the pro se motion. Id. at 78. If, however, the court
       finds that the allegations show possible neglect of the case, the case then proceeds to the
       second step of a Krankel hearing, an adversarial proceeding in which new counsel must be
       appointed to represent the defendant on his pro se claim of ineffective assistance. Id. at 78.
       We review the manner in which the trial court conducted its Krankel hearing de novo. Id. at
       75.
¶ 81       Defendant argues that the trial court here compressed the two steps and, thereby, failed to
       properly execute either of them. He asserts the court failed to engage in an elemental
       one-on-one inquiry with defendant and defense counsel and, instead, held a full-blown
       hearing where defense counsel testified for the State against her client and defendant was not
       represented by new counsel to protect his interests.
¶ 82       In his oral motion, defendant had claimed that defense counsel was ineffective for failing
       to present evidence of Nabry’s prior violent or aggressive behavior to the court, which would
       have corroborated his theory of self-defense, and for failing to tell him that Gushiniere was
       stabbed six times, not three times as he believed. In order to elicit whether there was any
       merit to defendant’s allegations, the court did not interact with defense counsel directly but
       directed the State’s Attorney to ask defense counsel questions relevant to the allegations.
       Under this questioning, defense counsel told the court that she had discussed Gushiniere’s
       medical records with defendant. In response to a question prompted by the court, she then
       specified that she had discussed with defendant how many stab wounds Gushiniere had, thus
       contradicting defendant’s assertion that she told him Gushiniere had only three stab wounds.
       Counsel also told the court that, after discussing Nabry’s criminal history with the court and
       the State during a pretrial conference, she made the strategic decision that she would not put
       that history before the court. The court denied defendant’s motion. It stated that, as to the
       number of stab wounds, it found defense counsel’s testimony “more credible.” With regard
       to the failure to present information regarding Nabry’s previous “aggressiveness”
       background, it found the decision a “legitimate trial strategy.”
¶ 83       The State’s questioning of defendant was not a “full-blown” second-stage adversarial
       hearing as defendant asserts. The record shows that the questioning was conducted at the
       court’s direction and was very brief, consisting of only seven questions. The questions were
       specifically directed to determining whether defense counsel informed defendant regarding
       the number of stabs wounds and why she did not raise the issue of Nabry’s previous
       aggression before the court. The questioning was clearly a preliminary inquiry, intended to
       provide the court with information regarding the factual matters underlying defendant’s

                                                  - 18 -
       claims in order to determine whether the claims had merit and should be examined further, in
       which case new counsel should be appointed for defendant.
¶ 84        The fact that the court did not ask the questions, that it did not personally engage in an
       interchange with defense counsel, makes no difference in our determination. There is no set
       format for how an initial inquiry into a defendant’s pro se allegations of ineffective assistance
       of counsel should be conducted. During an initial inquiry:
                “[S]ome interchange between the trial court and trial counsel regarding the facts and
                circumstances surrounding the allegedly ineffective representation is permissible and
                usually necessary in assessing what further action, if any, is warranted on a
                defendant’s claim. Trial counsel may simply answer questions and explain the facts
                and circumstances surrounding the defendant’s allegations. [Citations.] A brief
                discussion between the trial court and the defendant may be sufficient. [Citations.]
                Also, the trial court can base its evaluation of the defendant’s pro se allegations of
                ineffective assistance on its knowledge of defense counsel’s performance at trial and
                the insufficiency of the defendant’s allegations on their face.” Moore, 207 Ill. 2d at
                78-79.
       In other words, a trial court’s method of inquiry at a Krankel hearing is somewhat flexible.
       People v. Fields, 2013 IL App (2d) 120945, ¶ 40. Although a court may conduct an initial
       inquiry into a defendant’s pro se allegations of ineffective assistance through an interchange
       between court and trial counsel or a simple question-and-answer session, it may also base its
       evaluation of the allegations “on its knowledge of defense counsel’s performance at trial and
       the insufficiency of the defendant’s allegations on their face” (Moore, 207 Ill. 2d at 78-79),
       i.e., depending on the circumstances of the case, it need not question defense counsel at all,
       directly or indirectly.
¶ 85        We grant that no case law suggests that the State should be an active participant during
       the preliminary inquiry. Fields, 2013 IL App (2d) 120945, ¶ 40. “If the State’s participation
       during the initial investigation into a defendant’s pro se allegations is anything more than de
       minimis, there is a risk that the preliminary inquiry will be turned into an adversarial
       proceeding, with both the State and trial counsel opposing the defendant.” Id. ¶ 40. The
       State’s participation here was de minimis. All it did was ask defense counsel a few specific
       questions, at the court’s direction and without editorializing or argument. It blandly stated the
       questions and did not advocate against defendant’s position in any way. There was no
       adversarial edge to the proceeding. It was a properly conducted and sufficient initial inquiry
       into defendant’s pro se claims. Accordingly, the court did not err in failing to appoint new
       counsel for defendant.

¶ 86                                       CONCLUSION
¶ 87       For the reasons stated above, we affirm the decisions of the trial court. We remand for
       entry of judgment and sentencing on the aggravated battery conviction.

¶ 88      Affirmed; remanded.




                                                  - 19 -